Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA and STATE
OF NEW YORK ex rel. NICHOLS,

 

Plaintiffs,

V. 12 Civ. 1750 (ISR)(DCF)

COMPUTER SCIENCES CORPORATION and
CITY OF NEW YORK,

 

Defendants.

 

STIPULATION AND ORDER OF SETTLEMENT AND DISMISSAL AS TO
DEFENDANT THE CITY OF NEW YORK

A. WHEREAS, this Stipulation and Order of Settlement and Dismissal (“Stipulation”)
is entered into by and among plaintiff the United States of America (the “United States” or
“Government”), by its attorney, Audrey Strauss, Acting United States Attorney for the Southern
District of New York; the relator, Oma Nichols, as Personal Representative of the Estate of Vincent
Forcier (“Relator”);! and defendant the City of New York (the “City,” and together with the
Government and Relator, the “Settling Parties”), by its authorized representatives;

B. WHEREAS, on or about March 10, 2012, then relator Vincent Forcier initiated this
case by filing a complaint under the qui fam provisions of the False Claims Act (“FCA”), 31 U.S.C.
§ 3729 et seq., against the City and its co-defendant Computer Sciences Corporation (“CSC”);

C, WHEREAS, on December 12, 2014, then relator Vincent Forcier filed a Second
Amended Complaint (the “Relator Complaint”) alleging, inter alia, that the City and CSC violated

the FCA, and CSC violated the New York False Claims Act, in connection with submitting claims

 

! This case was initiated by the late Vincent Forcier, who passed away in 2019. Ms. Oma
Nichols, as personal representative of the estate of Vincent Forcier, was then substituted for Mr.

Forcier as the Relator in this action.

 

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 2 of 18

for early intervention program (“EJP”) services to New York’s Medicaid program established
pursuant to Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seg. (“NY-Medicaid”);

D. WHEREAS, the Government and the State of New York (the “State’”) intervened
in this case in September 2014; |

E, WHEREAS, on October 27, 2014, the Government filed a complaint-in-
intervention (the “US Complaint”), alleging that from January 1, 2007, through on or about
December 31, 2013, ie., the last date on which CSC submitted a claim to NY-Medicaid for EIP
services on behalf of the City (the “Covered Period”), the City violated the FCA by submitting, or
causing to be submitted, claims for payment for EIP services to NY-Medicaid in violation of
federal and New York State requirements, including in violation of 18 N.Y.C.R.R.
§ 540.6(e)(3)(v), which provided during the Covered Period that providers shall take “reasonable
measures necessary to assure that no claims are submitted to [NY-Medicaid] that could be
submitted to another source of reimbursement;”

F, WHEREAS, the US Complaint specifically alleged that the City (@) submitted or
caused to be submitted claims for EIP services to NY-Medicaid before reasonable measures had
been taken to ascertain the legal liability of third parties, including private insurance, to pay for
those services; (ii) defaulted EIP beneficiaries’ policy IDs to 999-999-999 on claims for EIP
services submitted to private insurers, and thereafter submitted or caused to be submitted claims
to NY-Medicaid before reasonable measures had been taken to ascertain private insurance
coverage; (iii) submitted or caused to be submitted claims to NY-Medicaid that contained the
“OFIIL? modifier or other information indicating an adjudication by private insurers had been
received before CSC or the City had in fact received such an adjudication; and (iv) submitted or
caused to be submitted claims for EJP services to NY-Medicaid with a default ICD-9 diagnosis

code, 315.9, instead of the codes reported by providers who rendered services to the EIP

 

 

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 3 of 18

beneficiaries. The conduct described in this paragraph comprises the “Covered Conduct” for
purposes of this Stipulation;

G. WHEREAS, the City and CSC filed motions to dismiss the US Complaint as well
as the Relator Complaint, and the Government and the relator at the time, Vincent Forcier, opposed
those motions;

H. WHEREAS, in its motion to dismiss, the City contended that a federal statute, 42
U.S.C. § 1396a(a)(25)(E), exempted it from the requirements of 18 N.Y.C.R.R. § 540.6(e) to take
reasonable measures to ascertain the legal liability of third parties to provide coverage for EIP
services, and required New York State to pay for such services without regard to the liability of a
third party for payment;

I. WHEREAS, on April 28, 2016, the Court issued a memorandum and order (the
“4/28/16 MTD Decision”), granting defendants’ motions to dismiss as to the Government’s claim
alleging the use of the 315.9 default diagnosis code, but denying those motions as to the
Government’s remaining claims;

J. WHEREAS, in denying defendants’ motion to dismiss the Government’s claim
alleging defendants’ failure to comply with 18 N.Y.C.R.R. § 540.6(e), the Court held that CSC
and the City were required “to take reasonable measures” to ascertain the legal liability of third
patties, including private insurance, for providing coverage for EIP services “prior to billing
Medicaid” under 18 N.Y.C.R.R § 540.6(e), see 4/28/16 MTD Decision 28-30;

K, WHEREAS, on September 6, 2016, the Government filed an amended complaint
(the “Amended US Complaint”) to add a claim solely against CSC;

L, WHEREAS, the Settling Parties have, through this Stipulation, reached a mutually
agreeable resolution addressing the claims asserted against the City in the Amended US Complaint

and the Relator Complaint, for the Covered Conduct;

 

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 4 of 18

NOW, THEREFORE, upon the Settling Parties’ agreement IT IS HEREBY ORDERED

that:

1,

TERMS AND CONDITIONS

The Settling Parties agree that this Court has subject matter jurisdiction over this

action and consent to this Court’s exercise of personal jurisdiction over each of them.

2.

The City admits, acknowledges and accepts responsibility for the following

conduct alleged in the Amended US Complaint:

a.

From 1996 through 2013, the City, through its Department of Health and Mental
Hygiene (“DOHMH”), was responsible for the provision of EIP services to
eligible children in New York City, including preparing individualized family
service plans, contracting with and paying treating providers such as audiologists
and speech therapists who delivered EIP services, and seeking reimbursement for
the EIP services provided to eligible children.

Funding for EIP services provided to eligible children in New York City was
available from, among other sources, private insurance, NY-Medicaid, and the
EIP funds administered by the New York State Department of Health (“SDOH-
EIP Funds”).

In 2005, the City issued a request for proposal (“RFP”) seeking a new fiscal agent .
for EIP. A predecessor of CSC was one of the contractors who responded to that

RFP.

From 2005 to 2007, the City and CSC engaged in discussions about the City’s
expectations for CSC as the City’s EIP fiscal agent. During those discussions,
DOHMH advised CSC that when seeking reimbursement for EIP services for an
eligible child who had health coverage from both private insurance and Medicaid
(“dual-eligible EIP beneficiary”), the sequence of billing was to be: 1) private
insurance; 2) NY-Medicaid; and 3) the SDOH-EIP Funds,

In September 2007, the City and CSC signed a fiscal agent contract. After the
execution of that contract, CSC began developing systems and computer
programs for the City.

Starting in or around 2007, DOHMH created a “Revenue Maximization Unit” for
the EIP (the “RMU”). The RMU’s function was to “maximize fund recovery,”
including, specifically, to conduct follow-up on EIP claims that had been denied
by NY-Medicaid, private insurers, or the SDOH-EIP Funds.

The RMU used a computer portal, or a “Gateway,” maintained by CSC to
4

 

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 5 of 18

determine which claim denials needed follow-up research or investigation. The
RMU did not have a repository or database to track or maintain information
regarding its investigations into denied claims, Thus, DOHMH did not
systematically track how many claim denials the RMU had investigated, or which
claims it was unable to investigate due to volume or missing records, and
therefore did not provide such information to CSC on a systematic basis.

 

h. From 2009 to 2012, DOHMH received reports from CSC that there had been no
responses from private insurers for EIP claims involving dual-eligible ETP
beneficiaries. In a significant number of such cases, DOHMH did not inquire
with private insurers to determine the cause(s) for their lack of response, and did
not direct CSC to so inquire.

i. In or about September 2010, DOHMH approved a proposal by CSC to populate
the EIP database CSC developed for DOHMH with “dummy denial records”
when claims to private insurers had been pending for 90 days without an
adjudication, DOHMH also approved CSC’s submission of such claims to NY-
Medicaid with the “OFill” modifier, which, according to NY-Medicaid’s 837
Institutional Healthcare Claim Supplemental Companion Guide, was to be used
either for “when it is known that the primary payer or any other payer prior to
Medicaid[] does not cover the services and so will not pay any amount towards
the claim,” or for claims that “have been denied (the services were not covered) or
were paid zero (the entire charge was adjusted, for example, applied to
deductible) by any prior payer.” .

 

 

j. In 2011, the City and CSC agreed to continue these procedures, but with the 90-
day period extended to 120 days.

k. As result of the foregoing, the City received payments from NY-Medicaid for EIP
services that NY-Medicaid would not otherwise have made pursuant to its
payment regulations and procedures.

3. Within sixty (60) business days of the latter of the Effective Date (as defined below

 

in Paragraph 28 below) or the date on which the City receives payment instructions from the

Financial Litigation Unit of the United States Attorney’s Office for the Southern District of New

 

York, the City shall pay to the Government the sum of $925,000.00 (the “Settlement Amount”).

Of the Settlement Amount, $462,500.00 constitutes restitution to the United States.

 

4, The City agrees to cooperate fully and truthfully with the Government’s
investigation of individuals and entities not released in this Stipulation, Upon reasonable notice,

the City shall encourage, and agrees not to impair, the cooperation of its directors, officers, and

5

 

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 6 of 18

employees, and shall use its best efforts to make available, and encourage, the cooperation of
former directors, officers, and employees for interviews and testimony, consistent with the rights
and privileges of such individuals. The City further agrees to furnish to the Government, upon
request, complete and unredacted copies of all non-privileged documents, reports, memoranda of
interviews, and records in its possession, custody, or control concerning any investigation of the
Covered Conduct that it has undertaken, or that has been performed by another on its behalf.

5. Subject to the exceptions in Paragraphs 9 and 15 below (concerning excluded
claims and bankruptcy proceedings), and conditioned upon the City’s full compliance with the
terms of this Stipulation, including full payment of the Settlement Amount to the Government
pursuant to Paragraph 3 above, the United States releases the City, including its agencies,
subsidiaries, and corporate predecessors, successors and assigns, from any civil or administrative
monetary claim that the United States has for the Covered Conduct under the FCA, the Civil
Monetary Penalties Law, 42 U.S.C. § 1320a-7a, the Program Fraud Civil Remedies Act, 31 U.S.C.
§ 3801-3812, and the common law theories of fraud, payment by mistake, and unjust enrichment.
For avoidance of doubt, this Stipulation does not release any current or former officer, employee,
or agent of the City from liability of any kind.

6. The City fully and finally releases the United States, its agencies, officers,
employees, servants, and agents from any claims (including attorneys’ fees, costs, and expenses
of every kind and however denominated) that the City has asserted, could have asserted, or may
assert in the future against the United States, its agencies, officers, employees, servants, or agents

- related to the Covered Conduct and the Government’s investigation, prosecution and settlement

thereof.

7. Conditioned on the City’s timely payment of the full Settlement Amount pursuant

to Paragraph 3 above, Relator, Oma Nichols, as Personal Representative of the Estate of Vincent

6
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 7 of 18

Forcier, on behalf of the Estate of Vincent Forcier (the “Estate”), and the Estate's heirs, successors,
attorneys, agents and assigns, as well as any other person or entity acting on the Estate's behalf,
fully and finally releases, waives, and forever discharges the City, including its agencies,
subsidiaries and corporate predecessors, successors and assigns, as well as all of its current and
former officers, directors, employees, attorneys, and other agents, from any and all manner of
claims or allegations the Relator has or may have on behalf of the Government under the FCA, 31
U.S.C. §§ 3729-3733 for the Covered Conduct, and from any liability, claims, demands,
proceedings, liens, and causes of action of any kind, whether known or unknown, fixed or
contingent, in law or in equity, in contract or tort, under any federal or state statute or regulation,
or under common law, or that Relator otherwise would have standing to bring, against the City
including, without limitation (except as set forth in the final clause of this Paragraph), any liability
arising from or relating to claims Relator, or Vincent Forcier, prior to substitution of Oma Nichols,
as Personal Representative of the Estate of Vincent Forcier as Relator in this action, asserted or
could have asserted against the City based on the Covered Conduct or the allegations in Relator’s
initial Complaint, Relator’s Amended Complaint, and/or Relator’s Second Amended Complaint;
provided, however, that nothing in this Paragraph or Stipulation shall release or otherwise waive
any claim against the City that Relator asserts for reasonable expenses and attorneys’ fees and
costs pursuant to 31 U.S.C. § 3730(d).

8. In consideration of the execution of this Stipulation by Relator and Relator’s release
as set forth in Paragraph 7 above, the City, including its agencies, subsidiaries, predecessors, and
corporate successors and assigns, as well as all of its current and former officers, directors,
employees, attorneys, and other agents, acting in their official capacity, release Relator and her
successors, heirs, assigns, attorneys, and other agents, acting in their official capacity, from any

and all manner of claims, proceedings, liens, and causes of action of any kind or description that

7

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 8 of 18

the City has against Relator related to or arising from the Relator Complaint. Nothing in this
Paragraph or this Stipulation shall be construed in any way to release, waive, or otherwise affect

the ability of the City to challenge or object to any claim Relator asserts for attorneys’ fees,

expenses, and costs.

9. Notwithstanding the releases given in Paragraph 5 above, or any other term of this
Stipulation, the following claims of the Government are specifically reserved and are not released

by this Stipulation:

a. any liability arising under Title 26, United States Code (Internal
Revenue Code);

b. any criminal liability;

c. except as explicitly stated in this Stipulation, any administrative liability,
including but not limited to the mandatory or permissive exclusion from
Federal health care programs (as defined in 42 U.S.C. §1320a-7b(f)) under 42
U.S.C. §1320a-7(a) (mandatory exclusion) or 42 U.S.C. §1320a-7(b)
(permissive exclusion),

d. any liability to the United States (or its agencies) for any conduct other than the

Covered Conduct;

e. any liability based upon obligations created by this Stipulation; and
f. any liability of individuals.

10. The City shall be in default of this Stipulation ifthe City fails to make the required
payment set forth in Paragraph 3 above on or before the due date for such payment, or if it fails to
comply materially with any other term of this Stipulation that applies to it (“Default”). The
Government shall provide written notice to the City of any Default in the manner set forth in
Paragraph 28 below. The City shall then have an opportunity to cure the Default within ten (10)
calendar days from the date of delivery of the notice of Default. In the event that a Default is not

fully cured within ten (10) calendar days of the delivery of the notice of Default (“Uncured
8

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 9 of 18

Default”), interest shall accrue at the rate of 12% per annum compounded daily on the remaining
unpaid principal balance of the Settlement Amount, beginning ten (10) calendar days after mailing
of the notice of Default. In the event of an Uncured Default, the City shall agree to the entry ofa
consent judgment in favor of the United States against the City in the amount of the Settlement
Amount as attached hereto as Exhibit A. The United States may also, at its option, (a) rescind this
Stipulation and reinstate the claims asserted against the City in the Government Complaint; (b)
seek specific performance of this Stipulation; (c) offset the remaining unpaid balance of the
Settlement Amount from any amounts due and owing the City by any department, agency, or agent
of the United States; or (d) exercise any other rights granted by law, or under the terms of this
Stipulation, or recognizable at common law or in equity. The City shall not contest any offset
imposed or any collection undertaken by the Government pursuant to this Paragraph, either
administratively or in any Federal or State court. In addition, the City shall pay the Government
all reasonable costs of collection and enforcement under this Paragraph, including attorneys’ fees
and expenses. Jn the event that the United States opts to rescind this Stipulation pursuant to this
Paragraph, the City shall not plead, argue, or otherwise raise any defenses under the theories of
statute of limitations, laches, estoppel, or similar theories, to any civil or administrative claims that
relate to the Covered Conduct.

VL, Relator and the Estate’s heirs, successors, attorneys, agents, and assigns shall not
object to this Stipulation; Relator agrees and confirms that the terms of this Stipulation are fair,
adequate, and reasonable under all the circumstances, pursuant to 31 U.S.C. § 3730(c)(2)(B).

12. The City agrees that it waives and shall not seek payment for any of the health care
billings covered by this Stipulation from any health care beneficiaries or their parents, sponsors,

legally responsible individuals, or third party payors based upon the claims defined as Covered

Conduct.

 

 

 

 

 

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 10 of 18

13. The City waives and shall not assert any defenses it may have to any criminal
prosecution or administrative action relating to the Covered Conduct that may be based in whole
or in part on a contention that, under the Double Jeopardy Clause in the Fifth Amendment of the
Constitution, or under the Excessive Fines Clause in the Eighth Amendment of the Constitution,
this Stipulation bars a remedy sought in such criminal prosecution or administrative action.

14. The City represents and warrants that it has reviewed its financial situation, that it
is currently not insolvent as such term is defined in 11 U.S.C. § 101(32) and that it reasonably
believes that it shall remain solvent following payment to the Government of the Settlement
Amount. Further, the Parties warrant that, in evaluating whether to execute this Stipulation, they
(a) have intended that the mutual promises, covenants, and obligations set forth constitute a
contemporaneous exchange for new value given to the City, within the meaning of 11 U.S.C.
§ 547(c)(1); and (b) have concluded that these mutual promises, covenants, and obligations do, in
fact, constitute such a contemporaneous exchange. Further, the Settling Parties warrant that the
mutual promises, covenants, and obligations set forth herein are intended to and do, in fact,
represent a reasonably equivalent exchange of value that is not intended to hinder, delay, or defraud
any entity to which the City was or became indebted to on or after the date of this Stipulation,
within the meaning of 11 U.S.C. § 548(a)(1).

15, If within 91 days of the Effective Date of this Stipulation or any payment made
under this Stipulation, the City commences any case, action, or other proceeding under any law
relating to bankruptcy, insolvency, reorganization, or relief of debtors or a third party commences
any case, action, or other proceeding under any law related to bankruptcy, insolvency,
reorganization, or relief of debtors (a) seeking an order for relief of the City’s debts, or seeking to

adjudicate the City as bankrupt or insolvent; or (b) seeking appointment of a receiver, trustee,

10
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 11 of 18

custodian, or other similar official for the City or for all or part of the City’s assets, the City agrees

as follows:

a. The City’s obligations under this Stipulation may not be avoided pursuant to 11
U.S.C. § 547, and the City shall not argue or otherwise take the position in any
such case, action, or proceeding that (i) the City’s obligations under this
Stipulation may be avoided under 11 U.S.C, § 547; (ii) the City was insolvent
at the time this Stipulation was entered into; or (ili) the mutual promises,
covenants, and obligations set forth in this Stipulation do not constitute a

contemporaneous exchange for new value given to the City.

b, Ifany of the City’s obligations under this Stipulation are avoided for any reason,
including, but not limited to, through the exercise of a trustee’s avoidance
powers under the Bankruptcy Code, the Government, at its option, may rescind
the release in this Stipulation and bring any civil and/or administrative claim,
action, or proceeding against the City for the claims that would otherwise be
covered by the release in Paragraph 5 above. The City agrees that (i) any such
claim, action, or proceeding brought by the Government would not be subject
to an “automatic stay” pursuant to 11 U.S.C. § 362(a) as a result of the case,
action, or proceeding described in the first sentence of this Paragraph, and the
City shall not argue or otherwise contend that the Government’s claim, action,
or proceeding is subject to an automatic stay; (ii) the City shall not plead, argue,
or otherwise raise any defenses under the theories of statute of limitations,
laches, estoppel, or similar theories, to any claim, action, or proceeding that is
brought by the Government within 60 calendar days of written notification to
the City that the release has been rescinded pursuant to this Paragraph, except
to the extent such defenses were available on March 10, 2012; and (iii) the
Government has a valid claim against the City in the amount of the Settlement
Amount and the Government may pursue its claim in the case, action, or
proceeding described in the first sentence of this Paragraph, as well as in any

other case, action, or proceeding.

c. The City acknowledges that the agreements in this Paragraph are provided in

11
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 12 of 18

exchange for valuable consideration provided in this Stipulation.

16. The Settlement Amount shall not be decreased as a result of the denial of claims for

payment now being withheld from payment by any Medicare contractor (e.g., Medicare

 

Administrative Contractor, fiscal intermediary, carrier) or any state payer, related to the Covered

Conduct; and Defendant agrees not to resubmit to any Medicare contractor or any state payer any

 

previously denied claims related to the Covered Conduct, agrees not to appeal any such denials of
claims, and agrees to withdraw any such pending appeals.
17. The City agrees to the following:
a, Unallowable Costs Defined: All costs (as defined in the Federal Acquisition
Regulation, 48 C.F.R. § 31.205-47; and in Titles XVII and XIX of the Social

Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5; and the regulations

 

and official program directives promulgated thereunder) incurred by or on behalf

of Defendant, including its present or former officers, directors, employees, and

 

agents in connection with:

 

(1) the matters covered by this Stipulation;

(2) the United States’ audit(s) and civil investigation(s) of matters covered by

 

this Stipulation;
(3) the City’s investigation, defense, and corrective actions undertaken in
response to the United States’ audit(s) and civil investigation(s) in

connection with matters covered by this Stipulation (including attorneys’
fees);
(4) the negotiation and performance of this Stipulation; and

(5) any payment the City makes to the United States pursuant to this Stipulation
and any payment the City may make to the Relator, including expenses,

costs and attorneys’ fees;

12

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 13 of 18

are unallowable costs for government contracting purposes and under the
Medicare Program, Medicaid Program, TRICARE Program, and Federal
Employees Health Benefits Program (FEHBP) (hereinafter referred to as
“Unallowable Costs”).

 

b. Future Treatment of Unallowable Costs: Unallowable Costs shall be separately
determined and accounted for by the City, and the City shall not charge such

Unallowable Costs directly or indirectly to any contracts with the United States,

c. Treatment of Unallowable Costs Previously Submitted for Payment: Within 90
days of the Effective Date of this Stipulation, the City shall identify and repay
by adjustment to future claims for payment or otherwise any Unallowable Costs
(as defined in this Paragraph) included in payments previously sought by the
City from the United States. The City agrees that the United States, at a

minimum, shall be entitled to recoup from the City any overpayment plus

 

applicable interest and penalties as a result of the inclusion of such Unallowable
Costs on previously-submitted requests for payment. Any payments due shall

be paid to the United States pursuant to the direction of the Department of

 

 

Justice and/or the affected agencies. The United States, including the
Department of Justice and/or the affected agencies, reserves its right to audit,
examine, ot re-examine the City’s books and records and to disagree with any
calculation submitted by the City or any of its affiliates regarding any
Unallowable Costs included in payments previously sought by the City, or the

effect of any such Unallowable Costs on the amounts of such payments.

 

d. Nothing in this Stipulation shall constitute a waiver of the rights of the United
States to audit, examine, or re-examine the City’s books and records to

determine that no Unallowable Costs have been claimed in accordance with the

provisions of this Paragraph.
18. This Stipulation is intended to be for the benefit of the Settling Parties only. The
Settling Parties do not release any claims against any other person or entity except as otherwise

provided herein, Nothing herein precludes the release of claims as set forth in a separate

 

13

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 14 of 18

Stipulation and Order of Settlement and Dismissal being entered into in this case between the
United States, the State of New York, Relator, and/or CSC, or precludes any agreement between
the City and CSC providing for the release of claims or potential claims,

19. Each Settling Party shall bear its own legal and other costs incurred in connection
with this matter, including the preparation and performance of this Stipulation; provided, however,
nothing in this Stipulation shall preclude Relator from seeking to recover her expenses or
attorneys’ fees and costs from the City and CSC, pursuant to 31 U.S.C. § 3730(d).

20. Any failure by the Government to insist upon the full or material performance of
any of the provisions of this Stipulation shall not be deemed a waiver of any of the provisions
hereof, and the Government, notwithstanding that failure, shall have the right thereafter to insist
upon the full or material performance of any and all of the provisions of this Stipulation.

21. This Stipulation is governed by the laws of the United States. The exclusive
jurisdiction and venue for any dispute relating to this Stipulation is the United States District Court
for the Southern District of New York. For purposes of construing this Stipulation, this Stipulation
shall be deemed to have been drafted by all Settling Parties to this Stipulation and shall not,
therefore, be construed against any Settling Party for that reason in any subsequent dispute.

22. This Stipulation constitutes the complete agreement between the Settling Parties
with respect to the subject matter hereof. This Stipulation may not be amended except by written
consent of the Settling Parties.

93. The undersigned counsel and other signatories represent and warrant that they are
fully authorized to execute this Stipulation on behalf of the persons and the entities indicated

below.

24, This Stipulation is binding on the City’s successor entities.

14

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 15 of 18

25. This Stipulation is binding on Relator, and the Estate’s successors, transferees,

heirs, and assigns.

26. This Stipulation may be executed in counterparts, each of which constitutes an

 

otiginal and all of which constitute one and the same Stipulation. E-mails that attach signatures in
PDF form or facsimiles of signatures shall constitute acceptable, binding signatures for purposes

of this Stipulation.

27. Any notice pursuant to this Stipulation shall be in writing and shall, unless
expressly provided otherwise herein, be delivered by hand, express courier, or e-mail transmission
followed by postage-prepaid mail, and shall be addressed as follows:

TO THE UNITED STATES:

Li Yu and Arastu Chaudhury
Assistant United States Attorneys
United States Attorney’s Office
Southern District of New York
86 Chambers Street, Third Floor
New York, New York 10007
Email: li-yu@usdoj.gov

TO THE CITY:

Joseph V. Willey and Elizabeth D. Langdale
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Email: joseph. willey@katten.com
elizabeth langdale@katten.com

 

Stephen Kitzinger

New York City Law Department, Office of the Corporation Counsel
Assistant Corporation Counsel

100 Church Street

New York, NY 10007

Email: skitzing@law.nyc.gov

 

15
Case 1:12-cv-01750-JSR-DCF Document 193

TO RELATOR:

Shelley Slade

Vogel Slade & Goldstein LLP
1300 Connecticut Ave., #701
Washington, DC 20036
Email: sslade@vsg-law.com

28,

Filed 07/28/20 Page 16 of 18

The effective date of this Stipulation is the date upon which the Stipulation is

approved by the Court and filed on the ECF docket (the “Effective Date”).

Agreed to by:

THE UNITED STATES OF AMERICA

Dated: New York, New York

July2¢ 2020

By:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

-

 

LI YU

ARASTU CHAUDHURY
Assistant United States Attorneys
86 Chambers Street, Third Floor
New York, New York 10007
Tel: (212) 637-2734/2633
Fax; (212) 637-2686

Attorneys for the United States

16

 

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 17 of 18

RELATOR

Dated: T-AY , 292A
July __, 2020 ,

   

By: Ai MA gd ah
OMA NICHOLS >

as Personal Representative of
the Estate of Vincent Forcier

Dated: Washington, D.C.
July2 7, 2020

VOGEL SLADE & GOLDSTEIN, LLP

wy Dhbly B. Abade—

SHELLEY-SLADE, ESO. |
1300 Connecticut Ave., #710
Washington, DC 20036

Attorney for Relator

17

 

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 193 Filed 07/28/20 Page 18 of 18

DEFENDANT THE CITY

Dated: New York New York
July 71. 2020

 

 

JAMES E. JOHNSON KATTEN MUCHIN ROSENMAN LLP
CORPORATION COUNSEL OF THE CITY
OF NEWYORK
Mp hs
By: \' G
q

Stephen Kitzinger Ue V. Willey

Assistant Corporation Counsel
100 Church Street 575 Madison Avenue
New York, NY 10007 New York, NY 10022
Tel: (212) 356-2087 Tel: (212) 940-8800

Attorneys for Defendant The City of New York

SO ORDERED:

sd heff

HON.ZED S. RAKOFF
UNITED STATES DISTRICT JUDGE

Dated: — ? / L&/, 2020

18

 

 

 

 

 

 
